CAPPY, Justice,
concurring.
I concur in the result reached by the majority herein. I believe that the ordinance in question, section 14-2007, permits only the exterior of buildings to be designated as historical and does not refer to the interior of such buildings. The only reference within the entire ordinance that makes any distinction between exterior and interior is section 14-2007(8)(c), which provides, in pertinent part:
The exterior of every historic building, structure and object and of every building, structure and object located within an historic district shall be kept in good repair as shall the interior portions of such buildings, structures and objects, neglect of which may cause or tend to cause the exterior to deteriorate, decay, become damaged or otherwise fall into disrepair.
I find the plain meaning of this ordinance is that any reference to the interior of the building is only to the extent that it affects the exterior. As such, I do not believe we need to reach the issue of whether the designation of the subject building, both the exterior and interior, constitutes an unconstitutional “taking” for which compensation is required.1 Rather, I would find that the Commission is *28without authority, under the ordinance, to designate the interior of a privately owned building historical. As such, I would deem the acts of the Commission in the instant case as overbroad and without force and effect.
It is a long standing principle of jurisprudence that where an issue can be resolved on a basis other than constitutional law, the court should not address the constitutional question. See Krenzelak v. Krenzelak, 503 Pa. 373, 469 A.2d 987 (1983); Ballou v. State Ethics Commission, 496 Pa. 127, 436 A.2d 186 (1981); Mt. Lebanon v. County Board of Elections, 470 Pa. 317, 368 A.2d 648 (1977). Furthermore, “courts may not declare a statute unconstitutional ‘unless it clearly, palpably, and plainly violates the Constitution.’ ” Tosto v. Pennsylvania Nursing Home Loan Agency, 460 Pa. 1, 16, 331 A.2d 198, 205 (1975), quoting Daly v. Hemphill, 411 Pa. 263, 271, 191 A.2d 835, 840 (1963) (emphasis in original).
For the foregoing reasons, I would reverse the opinion of the Commonwealth Court and find that the acts of the Commission were without force and effect. I concur in the result.
NIX, C.J., and McDERMOTT, J., join the concurring opinion of CAPPY, J.

. I note that the majority opinion herein does not address the holding of the United States Supreme Court decision in Penn Central Transp. Co. v. New York City, 438 U.S. 104, 98 S.Ct. 2646, 57 L.Ed.2d 631 *28(1978), but rather focuses on the dissent. In Penn Central, the Court held, inter alia, that the New York City Landmark’s Preservation Law did not constitute a "taking” under the Fifth Amendment to the United States Constitution that would require "just compensation.” Although Penn Central was decided on federal constitutional law and the majority has decided the case sub judice under state constitutional law, I do not believe that the language of our state constitution necessarily mandates a different outcome on the issue of "taking.”